Citation Nr: 1441578	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-12 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel



INTRODUCTION

The Veteran had active service from February 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This case was previously before the Board in September 2013, at which time the Board remanded it for additional development.  The requested development has been completed, and the case is properly before the Board for appellate consideration.


FINDINGS OF FACT

1.  The Veteran's hearing loss is not causally or etiologically related his active service.

2.  Resolving reasonable doubt in the Veteran's favor, tinnitus had its onset during active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claims, an April 2010 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records, private treatment records and Social Security records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in December 2013 in conjunction with his claims.  The examiner provided a well-reasoned rationale for the opinion as to the possible relationship between the Veteran's hearing loss and service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this issue.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including other organic diseases of the nervous system, such as sensorineural hearing loss, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. § 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  Even if disabling loss is not demonstrated at separation, a veteran may establish service connection for a current hearing disability by submitting evidence that it is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any evidence showing the Veteran had hearing loss during service is not fatal to his claim.  The laws and regulations do not strictly require in-service complaint of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held where there is no evidence of the veteran's claimed hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service . . . ."  Hensley, 5 Vet. App. at 160.  

Prior to November 1967, audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards.

The STRs show that at the December 1965 enlistment examination, pure tone thresholds, in decibels, were as follows when converted:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
n/a
5
LEFT
15
20
10
n/a
5

At the November 1969 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
15
15
10
5
5

The service personnel records show that the Veteran's military occupation was Morse system operator.

Private audiology treatment records from February 2010 state that the Veteran reported hearing loss and tinnitus that began during military service.  He said that he was exposed to hazardous noise from radio frequencies.  The tinnitus was constant and bilateral.  The Veteran had trouble hearing normal conversational speech, especially when background noise was present, and he did not have access to hearing protection during service.  After service, the Veteran worked in amusement parks, real estate, and senior management positions.  Audiology testing showed a 4-frequency pure-tone average of 36 dB bilaterally and word recognition scores of 96 percent bilaterally.  The audiologist reviewed the Veteran's service history and felt it was at least as likely as not that the hearing loss and tinnitus were a result of noise exposure during service.  

The Veteran had a VA examination in February 2011.  His chief complaint was the need for increased volume when watching television and trouble understanding conversation when people were not facing him.  He reported a history of constant, bilateral tinnitus that had been present for "years and years."  The Veteran said that during service he had to intercept code that was embedded in static and interference.  Often the noise in the headphones would spike and be uncomfortably loud, especially during thunderstorms.  He denied a history of post-service occupational or recreational noise exposure.

On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
22
34
26
28
26
LEFT
24
32
36
32
30

Speech audiometry revealed speech recognition ability of 96 percent bilaterally.  Therefore, the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385.

The examiner opined that it was less likely than not that the current hearing loss and tinnitus were related to the Veteran's reported history of acoustic trauma during military service.  It was noted that according to the Institute of Medicine Report on noise exposure in the military, noise induced hearing loss occurs immediately and the Veteran's hearing loss was normal at separation.

The Veteran had another VA examination in December 2013.  He reported only being able to hear louder sounds and volumes.  The Veteran said that his hearing loss began in 1969 or 1970 and that he was exposed to loud noise while working as a Morse code operator without hearing protection.  He denied post-service occupational or recreational noise exposure.  The Veteran complained of constant tinnitus since 1969 or 1970.  On audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
35
35
LEFT
20
30
40
30
35

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

The examiner felt it was less likely than not that the current hearing loss was secondary to or was caused by noise exposure during military service.  It was noted that there were no longitudinal studies in humans conclusively documenting that noise induced hearing loss manifested itself weeks, months, or years after exposure.  The examiner noted that hearing sensitivity was within normal limits at the time of the Veteran's discharge from military service.  Furthermore, there was no clinically significant shift in hearing sensitivity in either ear during military service.  This was not supportive or consistent with a history of acoustic trauma.

While the Veteran has made statements to the effect that his hearing loss is related to noise exposure in service, he is not competent to make such a determination because this is a complex medical question.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, the Veteran's report that his hearing loss began in 1969 or 1970 is not credible given that at the November 1969 discharge examination audiology testing showed greater hearing acuity that at the December 1965 enlistment examination.

There are competent opinions regarding hearing loss from the February 2010 private treating audiologist and the February 2011 and December 2013 VA examiners.  Probative value is not given to the February 2010 positive nexus opinion because the audiologist did not provide a rationale.  "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The December 2013 VA examiner's opinion is given probative value because the rationale includes an analysis of the shift in the Veteran's hearing during service.  See id.

The evidence also does not show that the Veteran's hearing loss manifested to a compensable degree within one year of separation from service.  Hearing loss is not shown until many years after service and is not presently compensable in nature based on the audiometric testing of record.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2013).  Therefore, in addition to a direct basis, service connection is not warranted for sensorineural hearing loss based on the presumptive provisions for chronic diseases.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Because the evidence preponderates against the claim of service connection for hearing loss, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

On the other hand, considering all of the evidence of record, the Board finds that the Veteran's tinnitus cannot be reasonably disassociated from his active service.  The Veteran is competent to report having tinnitus during and since his military service as noticing ringing in the ears is capable of lay observation.  Additionally, unlike the hearing loss claim, the Board finds his recollection to be credible as there is no inconsistent evidence for the history of this disability.  Probative value cannot be given to the opinions from the VA examinations that it is less likely as not that the tinnitus is related to military service because the Veteran's competent and credible reports regarding his symptomatology were not considered.  Thus, when reasonable doubt is resolved in the Veteran's favor, the record shows that he has had recurrent tinnitus during and since his military service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Veteran's claim of service connection for tinnitus is granted. 


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is granted.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


